On October 19, 1982 the Crownpoint District Court entered an order on a motion for reconsideration following the summary punishment of the defendant for a contempt of court committed in the presence of the court. The order vacated on the ground that the defendant was improperly punished for a direct contempt of court which should have been punished as an indirect contempt under our rules, but the court left in place its prior order that the defendant was required to pay the sum of $1,000 for the benefit of his two children on a child support arrearage. The $1,000 was paid as a "cash bail bond," and this court notes that those funds should have been paid to the children for past support.
A motion to dismiss this appeal has been filed on the ground that it is not timely. The order was dated October 19th, and the Notice of appeal and supporting brief were filed with this court on November 19, 1982. The motion to dismiss is well-taken.
This court has repeatedly ruled that the 30 day period of time for the filing of an appeal is a matter of statute and it is jurisdictional. This court does not have any jurisdiction unless the statute is complied with to the letter. Although this appeal was filed one day late, still this court does not have the discretion to accept the appeal.
Therefore this court has no choice but to dismiss this appeal.